COURT OF APPEALS OF VIRGINIA


Present: Judges Elder, Felton and Senior Judge Willis


TRACY D. PARIS
                                                                 MEMORANDUM OPINION*
v.     Record No. 2009-04-1                                           PER CURIAM
                                                                    JANUARY 25, 2005
CITY OF VIRGINIA BEACH
 DEPARTMENT OF SOCIAL SERVICES


                   FROM THE CIRCUIT COURT OF THE CITY OF NORFOLK
                                  Jerome James, Judge

                 (Andrew G. Wiggin; Andrew G. Wiggin, P.C., on brief), for
                 appellant.

                 (Leslie L. Lilley, City Attorney, Nianza E. Wallace, II, Associate
                 City Attorney, on brief), for appellee.


       Tracy D. Paris appeals the decision of the trial court to terminate her parental rights to her

infant child, pursuant to Code § 16.1-283(E). Paris contends the trial court erred by denying her

motion to dismiss the Norfolk petition for termination of residual parental rights because the child

was unlawfully seized under an emergency removal order from the Virginia Beach Juvenile and

Domestic Relations District Court, which she argues did not have jurisdiction to render such order.

Upon reviewing the records and briefs of the parties, we conclude this appeal is without merit.

Accordingly, we summarily affirm the decision of the trial court. See Rule 5A:27.

                                           BACKGROUND

       We review the evidence in the light most favorable to the prevailing party below and grant

to it all reasonable inferences deducible therefrom. See Logan v. Fairfax County Dep’t of Human

Dev., 13 Va. App. 123, 128, 409 S.E.2d 460, 462 (1991). So viewed, the evidence showed that the

       *
           Pursuant to Code § 17.1-413, this opinion is not designated for publication.
Virginia Beach Department of Social Services had been involved with Paris regarding the

termination of residual parental rights to an older sibling. That matter had been resolved in the

Virginia Beach courts. In December 2002, Paris gave birth to BP-J in a Norfolk hospital. At that

time, Paris was not residing in Virginia Beach, nor had she resided there in the previous twelve

months. Serena Anderson, a representative of the Virginia Beach Department, obtained an

emergency removal order from the Virginia Beach Juvenile and Domestic Relations District Court

and seized and removed BP-J from the hospital. Two days later, with Paris present, the same court

issued a Preliminary Removal Order and appointed counsel. Paris failed to appear at the

dispositional hearing, and the matter was continued. Paris failed to appear at all subsequent

proceedings. Paris’ counsel objected to the jurisdiction of the Virginia Beach court to enter the

emergency removal order and to proceed on the petition for termination of residual parental rights.

The Virginia Beach Juvenile and Domestic Relations District Court ordered the proceedings

transferred to Norfolk, where BP-J was born and where Paris had been living. After a hearing in the

Norfolk Juvenile and Domestic Relations District Court, the Department filed a new petition for

termination of Paris’ parental rights in the Norfolk court. The Virginia Beach petition was

ultimately dismissed, and the appeal before this Court is from the Norfolk Circuit Court order

terminating Paris’ residual parental rights based on the Norfolk petition.

                                             ANALYSIS

        Paris contends the trial court erred by denying her motion to dismiss the Norfolk petition

because BP-J was unlawfully seized pursuant to the emergency removal order and original petition

from the Virginia Beach Juvenile and Domestic Relations District Court, which she asserts did not

have jurisdiction.

                [E]ach juvenile and domestic relations district court shall have,
                within the limits of the territory for which it is created, exclusive
                original jurisdiction, and within one mile beyond the limits of said
                city or county, concurrent jurisdiction with the juvenile court or
                                                  -2-
                courts of the adjoining city or county, over all cases, matters, and
                proceedings involving . . . [t]he custody, visitation, support, control,
                or disposition of a child . . . who is at risk of being abused or
                neglected by a parent or custodian who has been adjudicated as
                having abused or neglected another child in the care of the
                parent . . . [and] [w]here the termination of residual parental rights
                and responsibilities is sought . . . .

Code § 16.1-241(A). Custody disputes may be

                commenced in the court of the city or county which, in order of
                priority, (i) is the home of the child at the time of the filing of the
                petition . . . [or] (ii) has significant connection with the child and in
                which there is substantial evidence concerning the child’s present or
                future care, protection, training and personal relationships . . . .

Code § 16.1-243.

        Applying Code § 16.1-241 and § 16.1-243, the Virginia Beach Juvenile and Domestic

Relations District Court determined that while it had jurisdiction over termination cases involving

Paris, it was not the “proper venue” in Paris’ case. Because the parties were in agreement that

Virginia Beach was not the proper forum to commence the case, we will assume, without deciding,

that the Virginia Beach court was without jurisdiction. Even under that assumption, however, the

fact that the emergency removal and petition originated out of a court without jurisdiction does not

negate the fact that Paris ultimately lost her residual parental rights through a petition that originated

out of Norfolk, the proper venue and a court that all parties agreed had jurisdiction.

        Paris argues, however, an exclusionary rule analysis should apply here. Proceedings

involving the termination of residual parental rights are civil in nature. Paris nevertheless asserts

that where evidence has been unlawfully seized, BP-J in this case, the charging document, the

petition, should be dismissed. However, the Virginia Supreme Court has determined that “the

Fourth Amendment exclusionary rule should not be extended from criminal cases to civil cases.”

County of Henrico v. Ehlers, 237 Va. 594, 604, 379 S.E.2d 457, 462 (1989). Thus, the argument

that because BP-J was seized under an order rendered by a court without jurisdiction does not

                                                  -3-
require all subsequent and related proceedings to be dismissed, as the exclusionary rule might

require in criminal cases.

        Paris advances no other argument or authority for the position that because the child was

removed by an order issued by a court without jurisdiction that a court of proper jurisdiction is

thereafter deprived of resolving the dispute concerning the termination of residual parental rights on

a petition that derives from that jurisdiction. The presumably defective petition from the Virginia

Beach court was dismissed and thereby ended that case. Norfolk was a forum that had jurisdiction

and venue over BP-J and Paris, and the Norfolk Circuit Court proceeded on a petition that

originated from the Norfolk Juvenile and Domestic Relations District Court. The defect in the

dismissed petition has no effect on the jurisdiction and validity of the Norfolk petition and order

before this Court.

        Accordingly, we summarily affirm the decision of the trial court. See Rule 5A:27.

                                                                                             Affirmed.




                                                 -4-